This Office Action replaces previous Office Action dated 11/09/2021 which has been withdrawn.

DETAILED ACTION
This action is responsive to the application filed 06/07/2019.
Claims 1-19 have been canceled.
Claims 20-39 are currently pending and have been examined.


Claim Interpretation
	It is noted that claims 21, 22, 25, 27-29, 31, 32, 35, 37-39 recites descriptions of data, ownership, etc. that manipulate neither the systems, devices, nor processes being performed and therefore such limitations do not distinguish over prior art. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 20-39 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
The claimed invention is directed to a judicial exception (i.e., an abstract idea not integrated into a practical application) without significantly more. The claims recite a method for verifying information in order to perform transcations. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as discussed below.

Step 1:  In the present application, claims 20-39 are directed to a processes and devices which are statutory categories of invention. Thus, the eligibility analysis proceeds to Step 2A.1.

Step 2A.1, regarding independent claim1:  
The judicial exceptions recited in claim 20 are identified in bold below:
A method comprising: receiving, at a server computer and during a first transaction that uses a first account of a first user, a first personal identifier verification request message from an authentication computer, wherein the first personal identifier verification request message comprises a first personal identifier of the first user; 
in response to receiving the first personal identifier verification request message, determining, by the server computer, a first authentication process to perform from among a plurality of authentication processes comprising the first authentication process and a second authentication process, 
wherein the first authentication process comprises verifying that the received first personal identifier of the first user matches a stored first personal identifier of the first user, generating a first authentication indicator when the received first personal identifier of the first user matches the stored first personal identifier of the first user, and transmitting the generated first authentication indicator to the authentication computer, and 
the second authentication process comprises storing a second personal identifier of the first user in a database, generating a second authentication indicator, forwarding the second authentication indicator to the authentication computer, which then transmits the second authentication indicator and a first primary account identifier to a service provider computer, receiving a first authorization request message comprising the first primary account identifier and the second authentication indicator from the service provider computer, retrieving the second personal identifier of the first user from the database, modifying the first authorization request message to include the second personal identifier of the first user, and transmitting the first authorization request message to a first issuer computer which receives the second personal identifier of the first user, where the first issuer computer verifies that the received second personal identifier of the first user is authentic, and 
performing, by the server computer, the first authentication process in response to determining, by the server computer, the first authentication process to perform from among the plurality of authentication processes; 
receiving, at the server computer and during a second transaction that uses a second account of a second user, a second personal identifier verification request message from the authentication computer, wherein the second personal identifier verification request message comprises a second personal identifier of the second user;
in response to receiving the second personal identifier verification request message, determining, by the server computer, the second authentication process to perform from among the plurality of authentication processes; and 
performing, by the server computer, the second authentication process in response to determining, by the server computer, the second authentication process to perform from among the plurality of authentication processes.

The bolded limitations of claim 20, under the broadest reasonable interpretation, cover steps or functions that fall under certain methods of organizing human activity (e.g. controlling transactions), a category of abstract ideas under the 2019 PEG. For example, the claim limitations recite receiving personal data, determining verification processes, performing verification processes, combining data, providing indications of verifications, etc. for the purposes of enacting a transaction.
Claim 20 recites a multi-party financial transaction in which a device facilitates the transaction by providing data verification processes.
Claim 20 thus recites commercial interactions and managing these interactions between people. These interactions include facilitating and satisfying rules, policies, and/or agreements of a transaction between entities or people, such as a financial transaction or a transaction of any kind of asset or consideration, which falls under the abstract ideas category of certain methods of organizing human activity as noted by the 2019 PEG. Some of these interactions further include mental processes (e.g. determining), another category of abstract ideas under the 2019 PEG. 
According to the Applicant’s Specification [0032] the object and benefits of the recited method is to reduce the time needed to perform authentication processing. However, no such benefit is found in the claims. the claims are merely directed to determining a verification method to be utilized and performing the determined verification method.  Such a result is achievable under traditional commercial interactions of merchants and payment processors determining the type and level of verification needed for various transactions. The present invention describes no more than conventional operations to solve these conventional problems involving the organization of human financial activity. The only difference between the described traditional solutions to these problems and the present invention is the use of a specific arrangement of general purpose computers in a computing environment to facilitate the traditional solutions for organizing human financial activity. That is, the claims merely recite the abstract idea in a computing 
Therefore, claim 21 falls under (as least) certain methods of organizing human activity (an enumerated group of a judicial exception). Accordingly, claim 20 recites at least one abstract idea (the judicial exception) consistent with the 2019 PEG. 
The analysis thus proceeds to Step 2A.2.

Under Step 2A.2, the claims are evaluated to determine whether the claim elements, when viewed individually or as an ordered combination, contain a concept sufficient to integrate the claimed abstract idea into a practical application.
Claim 20 recites the additional elements in bold below:
A method comprising: receiving, at a server computer and during a first transaction that uses a first account of a first user, a first personal identifier verification request message from an authentication computer, wherein the first personal identifier verification request message comprises a first personal identifier of the first user; 
in response to receiving the first personal identifier verification request message, determining, by the server computer, a first authentication process to perform from among a plurality of authentication processes comprising the first authentication process and a second authentication process, 
wherein the first authentication process comprises verifying that the received first personal identifier of the first user matches a stored first personal identifier of the first user, generating a first authentication indicator when the received first personal identifier of the first user matches the stored first personal identifier of the first user, and transmitting the generated first authentication indicator to the authentication computer, and 
the second authentication process comprises storing a second personal identifier of the first user in a database, generating a second authentication indicator, forwarding the second authentication indicator to the authentication computer, which then transmits the second authentication indicator and a first primary account identifier to a service provider computer, receiving a first authorization request message comprising the first primary account identifier and the second authentication indicator from the service provider computer, retrieving the second personal identifier of the first user from the database, modifying the first authorization request message to include the second personal identifier of the first user, and transmitting the first authorization request message to a first issuer computer which receives the second personal where the first issuer computer verifies that the received second personal identifier of the first user is authentic, and 
performing, by the server computer, the first authentication process in response to determining, by the server computer, the first authentication process to perform from among the plurality of authentication processes; 
receiving, at the server computer and during a second transaction that uses a second account of a second user, a second personal identifier verification request message from the authentication computer, wherein the second personal identifier verification request message comprises a second personal identifier of the second user;
in response to receiving the second personal identifier verification request message, determining, by the server computer, the second authentication process to perform from among the plurality of authentication processes; and 
performing, by the server computer, the second authentication process in response to determining, by the server computer, the second authentication process to perform from among the plurality of authentication processes.

The additional elements of server computers, databases, authentication computers, issuer computers, and computing environments merely apply the abstract idea of the multi-party financial transaction described above in a technological environment of a computer network that is recited at a high level of generality. There is no impact on the abstract idea itself just because it is implemented on or through the additional computer elements.
Additional hardware/software elements are recited in neither the claims nor the specifications. Therefore there is no addition to the generally recited computer hardware elements of claim 21 described above. The mere nominal recitation of generic computer elements performing such generic computer functions as recited in claim 20, that is, “receiving,” “determining,” “storing,” “verifying,” etc. does not differentiate the claim limitations from generic methods of organizing human activities. The computers are merely providing a generic technological environment. 
Therefore the additional claim elements, when viewed individually or as an ordered combination, recite the abstract ideas with mere instructions to implement them in a particular technological environment (here, a network of computers) that includes generic hardware. See MPEP 2106.05(h). In other words, claim 1 does not go beyond generally linking the abstract ideas to a technological environment. 


Accordingly, alone and in combination, the additional elements of claim 20 do not integrate the abstract ideas into a practical application. Therefore, claim 20 is directed to at least one abstract idea not integrated into a practical application, and the analysis proceeds to Step 2B.

Under Step 2B the claims are evaluated to determine if the claim elements, when viewed individually and as an ordered combination, contain "an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application." Alice, 134 S. Ct. at 2357. Claim 20 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to Step 2A, using additional elements to perform the generic computer functions noted amounts to no more than mere instructions to apply the abstract ideas using generic computer components and environments, and thus, cannot provide an inventive concept sufficient to transform the abstract idea. Because the instructions and processes embody the abstract ideas, the claim itself is merely a recitation of the abstract ideas and an instruction to apply them on a computer. Therefore, independent claim 1 remains ineligible.
Claim 30 is substantially similar to Claim 20 and therefore falls within the same analysis as above, but further recites “a server computer comprising a processor, and a computer readable medium coupled to the processor, the computer readable medium comprising code, for acausing the processor to implement a method comprising:” Such limitations fall under the same analysis under Step 2A.2 as provided for Claim . Such additional elements merely apply the abstract idea of the multi-party financial transaction described above in a technological environment of a computer network that is recited at a high level of generality. There is no impact on the abstract idea itself just because it is implemented on or through the additional computer elements.

Dependent claims 21, 31 recite:
The method of claim 20, wherein the first personal identifier of the first user is encrypted and is an encrypted PIN.
The step of encrypting and being encrypted recites the same abstract ideas of claim 20, and the claim recites no further specificity regarding the computing devices. The claim merely recites a general process of encryption. Obscuring data is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. 

Dependent claims 22, 32 recite:
The method of claim 20, wherein the server computer is in a payment processing network. 
The claim recites descriptive, not positively recited limitations of elements found in claim 20. Specifically, the claim recites a narrower interpretation of the server computer of claim 20. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention. 

Dependent claims 23, 33 recite:
The method of claim 20, wherein the method further comprises: receiving a first authorization response message from the first issuer computer; and transmitting the first authorization response message to the service provider computer.


Dependent claim 24, 34 recite:
The method of claim 20, wherein determining, by the server computer, the first authentication process to perform comprises analyzing issuer data and payment network data associated with the first personal identifier verification request message.
The steps of analyzing data to make a determination recites the same abstract ideas of claim 20 and the claim recites no further specificity regarding the computing devices. The claim merely recites that determinations are made based on specific data and does not integrate the abstract ideas into a practical application. Utilizing data to perform determinations is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent claims 25, 35 recite:
The method of claim 20 wherein the first personal identifier verification request message is an ISO 8583 message including a PAN, transaction amount, and CVV.
The claim recites descriptive, not positively recited limitations of elements found in claim 20. Specifically, the claim recites a narrower interpretation of the message of claim 20. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because 

Dependent claims 26, 36 recite:
The method of claim 20, further comprising, prior to receiving the second personal identifier verification request message: receiving, at the authentication computer, the second personal identifier of the second user from a consumer device, after the second user interacts with the service provider computer.
The steps of receiving message at a particular moment recites the same abstract ideas of claim 20 and the claim recites no further specificity regarding the computing devices. The claim merely recites that data is received. Receiving data and sending data as a result is a standard aspect of organizing human activity that does not require the generic technological environment of a computer network. The elements are merely tools to perform the abstract ideas and to apply the judicial exception to a particular technological environment.

Dependent claims 27, 37 recite:
The method of claim 20, wherein the service provider computer is a merchant computer, and the server computer is in a payment processing network.
The claim recites descriptive, not positively recited limitations of elements found in claim 20. Specifically, the claim recites a narrower interpretation of the server computer and service provider computer of claim 20. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention. 

Dependent claims 28, 38 recite:
The method of claim 20, wherein the first personal identifier of the first user, and the second personal identifier of the second user is each the biometric identifier.


Dependent claim 29, 39 recite:
The method of claim 20, wherein the first personal identifier verification request message is an ISO 8583 message including a PAN, transaction amount, and CVV originating from a point of sale terminal and passes through an acquirer computer.
The claim recites descriptive, not positively recited limitations of elements found in claim 20. Specifically, the claim recites a narrower interpretation of the message of claim 20. This claim does not require any additional steps or functions to be performed and thus does not involve the use of any computing functions. Thus, while the descriptive element may provide further helpful context for the claimed invention, the element does not serve to confer subject matter eligibility of the claimed invention because the limitations modified by this descriptive element are not individually, or combined, more significant that the abstract concepts of the claimed invention. 

In summary, the dependent claims considered both individually and as an ordered combination do not provide meaningful limitations to transform the abstract ideas into a patent eligible application of the abstract ideas such that the claims amount to significantly more than the abstract ideas themselves. The claims do not recite an improvement to another technology or technical field, recite an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking one or more abstract ideas to a particular technological environment. 
Therefore, the claims are rejected under 35 U.S.C. § 101 as being directed to non‐statutory subject matter.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-22, 24, 26-27, 30-32, 34, 36-37 are rejected under 35 U.S.C. 103(a) as being unpatentable over JACOBSON (US 2003/0004876 A1) in view of SOGHOIAN (US 2009/0198617 A1), and KLEIN (US 2012/0036075 A1).
Regarding Claims 20 and 30:
JACOBSON teaches a method comprising: receiving, at a server computer and during first a transaction that uses a first account of a first user, a first personal identifier verification request message from an authentication computer, wherein the first personal identifier verification request message comprises a first personal identifier of the first user; (Fig. 2, 4, [0114-0118], “The user passes edge 114 of flipping cover 110 through card reader 130, wherein card reader 130 reads the credit card information stored on magnetic stripe 112. Card reader 130 stores the credit card information in the service unit memory of service unit 124. Service unit 124 produces a transaction document respective of at least a portion of the credit card information and the information respective of the product or the service,…If the received credit 
in response to receiving the first personal identifier vertification request message, determining, by the server computer, a first authentication process to perform from among a plurality of authentication processes comprising the first authentication process and a second authentication process.([0114-0125], “The required level of authorization (i.e., no authorization, limited local authentication, network authentication, and the like) can be determined according to the transaction value, with respect to the type of credit card (e.g., regular, gold, platinum and the like)… If the received credit card number matches a number in the list of unauthorized credit card numbers, then remote authorizing node 122 sends a message to service unit 124 via network 120, to deny the purchase. … If the received credit card number is not found in the list of unauthorized credit card numbers, then processor 126 compares the transaction value with the non-authenticated-limit-value associated with the credit card record…. Remote authorizing node 122 sends the transaction authorization code to service unit 124, via network 120 and service unit 124 enters the received transaction authorization code in the transaction document. The user may further be required to complete the transaction by signing the transaction document." various methods of processing may be decided between based on the circumstances of the transactions.)
Jacobson further teaches wherein the first authentication process comprising verifying that the received first personal identifier matches a stored first personal identifier of the user, generating a first authentication indicator when the received first personal identifier of the first user matches the stored first personal identifier of the first user, and transmitting the generated first authentication indicator to the authentication computer; ([0038], [0047], [0066], [0067], [0113-0120], [0160], “then service unit 124 compares the received credit card number with the list of unauthorized credit card numbers stored in service unit 124…. If the received credit card number is not found in the list of unauthorized credit card numbers, then service unit 124 authorizes the transaction. Finally, the user completes the purchase, merely by signing the transaction document… In this case, service unit 170 either authorizes or denies the transaction, by comparing the requested transaction code, with an authorized list of transaction codes….” Identifiers may 
…performing, by the server computer, the first authentication process in response to determining, by the server computer, the first authentication process to perform form among the plurality of authentication processes;… ([0114-0125], “The required level of authorization (i.e., no authorization, limited local authentication, network authentication, and the like) can be determined according to the transaction value, with respect to the type of credit card (e.g., regular, gold, platinum and the like)… If the received credit card number matches a number in the list of unauthorized credit card numbers, then remote authorizing node 122 sends a message to service unit 124 via network 120, to deny the purchase. … If the received credit card number is not found in the list of unauthorized credit card numbers, then processor 126 compares the transaction value with the non-authenticated-limit-value associated with the credit card record…. Remote authorizing node 122 sends the transaction authorization code to service unit 124, via network 120 and service unit 124 enters the received transaction authorization code in the transaction document. The user may further be required to complete the transaction by signing the transaction document." various methods of processing may be decided between based on the circumstances of the transactions.)

JACOBSON does not specifically disclose, but SOGHOIAN an analogous art of JACOBSON and the current application teaches…
the second authentication process comprising… receiving a first authorization request message comprising the first primary account identifier and the second authentication indicator from the service provider computer,  ([0010], [0014], “generating a token based on at least an account identifier identifying an account of said user, a secret authorization identifier known only by the user and said bank and corresponding to said account of said user, and a transaction definition defining the type of transaction to be performed… transferring said encrypted token from said merchant to said bank for performing said verification in order to either allow or deny said transaction depending on said verification result.  ,”)
retrieving the second personal identifier of the first user from the database, modifying the first authorization request message to include the second personal identifier of the first user, and transmitting the first authorization request message to a first issuer computer which receives the second personal identifier of the first user, where the first issuer computer verifies that the received second personal identifier of the first user is authentic; (Paragraph 0024, 0044, 0047, “According to one embodiment said token further includes one or more of the following: an identifier of the third party; an identifier of the token; a timestamp; one or more transaction options; a maximum amount of money to be spent using the token; the respective maximum prices for the individual items on the shopping list... From the merchant the token and the hash values based on the item identifiers and their corresponding random values are sent to the bank (operation 120) and checked, and depending on the result either a verification or a refusal is returned from the bank and the transaction is either performed or refused… Based on the account identifier, the authorization identifier and the transaction definition the token may be formed,.. The execution of the transaction involves the transfer of the token either from the concierge directly to the bank or from the concierge to a merchant who then transfers it to the bank…  ”  )
It would have been obvious to one of ordinary skill in the art at the time of applicant's invention to combine the teachings of sending a token to a party which in turn requests verification of all information to an issuer as disclosed by SOGHOIAN to the teachings of having a merchant request initial verification from a server and sending information to a user for further authorization based on transaction type as disclosed by JACOBSON by including all verification processes as desired in order to increase security and ensure all parties are verified. 
JACOBSON does not specifically disclose, but  KLEIN, an analogous art of JACOBSON and the current application, teaches storing a second personal identifier of a first user in a database, generating a second authentication indicator, forwarding the second authentication indicator to the authentication computer, which then transmits the second authentication indicator and a first primary account identifier to a consumer device to a service provider computer, (Claim 17, [0023],  “service 110 generates the billing token 207 and includes the account identifier in the generated billing token 207. In some embodiments, the account identifier in the billing token 207 is opaque to the user of the computing system 202. The billing token service 110 sends the generated billing token 207 to the computing system 202.” Tokens may be generated and provided to the user to be utilized.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention to combine the teachings of generating a token and providing it to the user to be utilized as disclosed by 
	Applicant is notified that the description of data, files, content, etc. manipulates neither the process being performed nor the system and therefore does not move to distinguish over prior art.

While the prior art not explicitly disclose …receiving, at the server computer and during a second transaction that uses a second account of a second user, a second personal identifier verification request message form the authentication computer, wherein the second personal identifier verification request message comprises a second personal identifier of the second user; in response to receiving the second personal identifier verification request message, determining, by thee server computer, the second authentication process to perform from among the plurality of authentication processes; and performing, by the server computer, the second authentication process in response to determining, by the server computer, the second authentication process to perform from among the plurality of authentication processes…, i.e. the secondary performance of processes with a second identifier and following a second authentication process within the same flow of events, the prior art does disclose that a secondary process may be utilized.  ([0114-0125], “The required level of authorization (i.e., no authorization, limited local authentication, network authentication, and the like) can be determined according to the transaction value, with respect to the type of credit card (e.g., regular, gold, platinum and the like)… If the received credit card number matches a number in the list of unauthorized credit card numbers, then remote authorizing node 122 sends a message to service unit 124 via network 120, to deny the purchase. … If the received credit card number is not found in the list of unauthorized credit card numbers, then processor 126 compares the transaction value with the non-authenticated-limit-value associated with the credit card record…. Remote authorizing node 122 sends the transaction authorization code to service unit 124, via network 120 and service unit 124 enters the received transaction authorization code in the transaction document. The user may further be required to complete the transaction by signing the transaction document." various methods of processing may be decided between based on the circumstances of the transactions.) Therefore, as the processes to be performed are disclosed, and the performance of the processes in a second instance is In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)), such limitations would most certainly have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing. 
Specifically in regards to claim 30: JACOBSON further teaches such a process in the context of a server computer and a system ( Fig 1,2,[0009], [0108], [0140], etc.)

Regarding Claims 21, 31:
JACOBSON further teaches claim 20 wherein the first personal identifier of the first user is [a] …PIN. ([0106], “The mobile ID includes a mobile identification number (MIN), a universal personal telecommunications number (UPT), a terminal identifier (TID), a personal identification number (PIN), and the like. The mobile ID includes information respective of mobile terminal 100, as well as information respective of the user who uses cellular telecommunication services. For example, a MIN or a TID is assigned to mobile terminal 100, while a UPT or a PIN is assigned to the user” PINs and various other identifiers may be used as verification methods.)
SOGHOIAN further teaches the identifier is encrypted and is an encrypted identifier. ([0010], “encrypting said token by an encryption method to generate an encrypted token, said encryption method being predefined such that it is known by said bank and can either be performed inversely or can be repeated by said bank;.”)

Regarding Claims 22, 32:
Jacobson further teaches claim 20 wherein the server computer is in a payment processing network. (Paragraph 0008, 0009, “which is a schematic illustration of a system for performing a transaction, generally referenced 10, as known in the art. System 10 includes a credit card 12, a card reader 14, a service unit 16, a network 18 and a remote authorizing node 20…. Remote authorizing node 20 is a computer, a mainframe, a bank of computers, and the like, for authenticating a user and authorizing a purchase via a credit card. Network 18 is a conventional information network such as Internet, Intranet, telecommunication network, and the like. Network 18 is either wireless, wired or a combination thereof. 

Regarding Claims 24, 34:
JACOBSON further teaches claim 20 wherein determining, by the server computer, the personal first authentication process to perform comprises analyzing the issuer data and payment network data and payment network data associated with the first personal identifier verification request message. ([0114-0125], “The required level of authorization (i.e., no authorization, limited local authentication, network authentication, and the like) can be determined according to the transaction value, with respect to the type of credit card (e.g., regular, gold, platinum and the like)… If the received credit card number matches a number in the list of unauthorized credit card numbers, then remote authorizing node 122 sends a message to service unit 124 via network 120, to deny the purchase. … If the received credit card number is not found in the list of unauthorized credit card numbers, then processor 126 compares the transaction value with the non-authenticated-limit-value associated with the credit card record…. Remote authorizing node 122 sends the transaction authorization code to service unit 124, via network 120 and service unit 124 enters the received transaction authorization code in the transaction document. The user may further be required to complete the transaction by signing the transaction document." various methods of processing may be decided between based on the circumstances of the transactions and based on the issuer information associated with the card, e.g. gold, platinum, regular, etc. as well as other data and it would have been obvious to include payment network data.)

Regarding Claims 26, 36:
JACOBSON does not explicitly disclose claim 20 further comprising, prior to receiving the second personal identifier verification request message: receiving, at the authentication computer, the second personal identifier of the second user form a consumer device, after the second user interacts with the service provider computer.  However, JACOBSON does disclose that received data is compared with stored data.  ([0115], [0135-0138], [0145], “service unit 124 compares the received credit card number with the list of unauthorized credit card numbers stored in service unit 124”) Therefore it would have been obvious to 

Regarding Claims 27, 37:
Jacobson further teaches claim 20 wherein the service provider computer is a merchant computer, and the server computer is in a payment processing network. (Paragraph 0008, 0009, “which is a schematic illustration of a system for performing a transaction, generally referenced 10, as known in the art. System 10 includes a credit card 12, a card reader 14, a service unit 16, a network 18 and a remote authorizing node 20…. Remote authorizing node 20 is a computer, a mainframe, a bank of computers, and the like, for authenticating a user and authorizing a purchase via a credit card. Network 18 is a conventional information network such as Internet, Intranet, telecommunication network, and the like. Network 18 is either wireless, wired or a combination thereof. Service unit 16 is connected to card reader 14 and to network 18. Remote authorizing node 20 is connected to network 18….”)


Claims 23, 33 are rejected under 35 U.S.C. 103(a) as being unpatentable over JACOBSON (US 2003/0004876 A1) in view of SOGHOIAN (US 2009/0198617 A1), and KLEIN (US 2012/0036075 A1) as applied above, in further view of KOLLING (US 4,920,847)
Regarding Claims 23, 33:
KOLLING, an analogous art of JACOBSON and the current application, teaches claim 20 wherein the method further comprises: receiving an authorization response message from the first issuer computer; and transmitting the first authorization response message to the service provider computer. (Col/Line: 3/60-4/20, 8/20-40, 31/20-67, “The third common element is confirmation to the consumer of the funds withdrawal…. Bank C will confirm that it went through by sending a confirmation (typically statement 38) to consumer C….Processor 506A optionally sends a confirmation message to consumer 502A….Consumer 502B interacts directly with her bank 510C to send bill pay orders and receive confirmation…”confirmation statements including transaction information may be received by the consumer.)
. 

Claims 25, 29, 35, 39 are rejected under 35 U.S.C. 103(a) as being unpatentable over JACOBSON (US 2003/0004876 A1) in view of SOGHOIAN (US 2009/0198617 A1), and KLEIN (US 2012/0036075 A1) as applied above, in further view of WIKIPEDIA (“ISO 8583”, date:2011).
Regarding Claims 25, 35:
 WIKIPEDIA, an analogous art of JACOBSON and the current application, teaches claim 20 wherein the first personal identifier verification request message is an ISO 8583 message including a PAN , transaction amount, and CVV (the wiki page shows that ISO8583 is a common format for transaction information communications, and a variety of information such as those listed may be included in transaction messages.)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of using ISO8583 formatting and including various data as disclosed by WIKIPEDIA to the teachings of performing transactions with various data to be verified and authorized as disclosed by the combination of JACOBSON, SOGHOIAN, and KLEIN by having the information being transmitted be in ISO8583 format and include the desired data in order to ensure compatibility with a wide variety of systems while maintaining security. 

Regarding Claims 29, 39:
JACOBSON further teaches claim 20 wherein…originating form a point of sale terminal and passes through an acquirer computer.
JACOBSON does not explicitly disclose, but WIKIPEDIA, an analogous art of JACOBSON and the current application, teaches… the first personal identifier verification request message is an ISO 8583 message including a PAN , transaction amount, and CVV (the wiki page shows that ISO8583 is a common 
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of using ISO8583 formatting and including various data as disclosed by WIKIPEDIA to the teachings of performing transactions with various data to be verified and authorized as disclosed by the combination of JACOBSON, SOGHOIAN, and KLEIN by having the information being transmitted be in ISO8583 format and include the desired data in order to ensure compatibility with a wide variety of systems while maintaining security. 

Claims 28, 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over JACOBSON (US 2003/0004876 A1) in view of SOGHOIAN (US 2009/0198617 A1), and KLEIN (US 2012/0036075 A1) as applied above, in further view of SHEETS (US 2014/0372308 A1).
Regarding Claims 28, 38:
SHEETS, an analogous art of JACOBSON and the current application, teaches claim 20, wherein the first personal identifier of the first user, and the second personal identifier of the second user is each the biometric identifier. ([0034], [0042], 0057], “the consumer 102 may provide one or more biometric samples such as voice, fingerprints, iris, face, signature, hand geometry, etc”)
It would have been obvious to one of ordinary skill in the art at the time of applicant’s effective filing to combine the teachings of using biometrics as disclosed by SHEETS to the teachings of processing transactions with the use of verification as disclosed by the combination of JACOBSON, SOGJOIAN, and KLEIN by having biometrics be used as an identifier utilized in the verification process in order to increase security of the transactions. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No.10, 366,391. Although the claims at issue are not identical, they are not patentably distinct from each other because they are obvious variations of each other.



Conclusion
Laracey (US 2014/0149293 A1), Sheets (US 2014/0372308 A1), Klein (US 2012/0036075 A1), and Trifiletti (US 2011/016051 A1) teaches the use of authentication tokens for transactions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHANN Y CHOO whose telephone number is (571)270-0453. The examiner can normally be reached 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick MacAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHANN Y CHOO/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        02/15/2022